                        2:21-cv-02149-JES-JEH # 38          Page 1 of 1
                                                                                                 E-FILED
                                                                   Tuesday, 17 August, 2021 11:33:29 AM
                                                                            Clerk, U.S. District Court, ILCD

                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE CENTRAL DISTRICT OF ILLINOIS
                                        URBANA DIVISION

 John Paris,                                             CASE NO. 2:21-CV-02149
                                                         JUDGE JAMES E. SHADID
                 Plaintiff,
                                                         MAGISTRATE JONATHAN E.
         vs.                                             HAWLEY

 Wexford Health Sources, Inc., et al.,

                 Defendants.


                    MOTION FOR LEAVE TO WITHDRAW APPEARANCE

       Jenner & Block LLP (“Jenner & Block”) hereby moves to withdraw the Appearance of

Henry A. Leaman on behalf of Plaintiff. As of August 16, 2021, Mr. Leaman is no longer affiliated

with Jenner & Block. Plaintiff will continue to be represented by the undersigned counsel of record

from Jenner & Block.


                                                        Respectfully submitted,
 Dated: August 17, 2021



                                                        By: /s/ Laura Hulce ___________________
                                                             Laura Hulce
                                                             Michael A. Doornweerd
                                                             Ali I. Alsarraf
                                                             Lina R. Powell
                                                             Michael B. Kang
                                                             Jenner & Block LLP
                                                             353 N. Clark Street
                                                             Chicago, IL 60654-3456
                                                             Telephone: +1 312 222 9350
                                                             Facsimile: +1 312 527 0484

                                                             Attorney for Plaintiff
